ON APPLICATION FOR REHEARING
Decided Dec 18, 1936
By THE COURT:
Submitted on application for rehearing consisting of two grounds: First: That the decision of the Court is contrary to the facts contained in the evidence adduced in the lower court. Second: That the decision of the court is contrary to the law applicable to the facts in evidence.
We have carefully read and considered the application and the argument of counsel submitted therewith, together with the memorandum of counsel for the receivers. We find no good reason to change our position as set forth in the original opinion, nor does the application in our judgment require any more extended statement of the reasons for our former determination.
The application will be overruled.
BARNES and HORNBECK, JJ., concuring.